Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 12, 18-20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2,854,650) in view of Aono et al. (JP 9258678 A).  
              With respect to independent Claim 1, Baker et al. disclose(s): An indicator display (Fig. 9) comprising:  a first member (61 in Fig. 2) of a first color and having a first face (column 3, lines 48-57) and an edge (27 in Fig. 4): a second member (62 in Fig. 2) of a second color, different from the first color, and having a first face (column 3, lines 48-57) and an edge (27 in Fig. 4); one or more first light (42 in Fig. 4) between the first member edge and the second member edge and positioned to illuminate the first member edge preferentially to the second member edge (Fig. 2); and one or more second light (42 in Fig. 4) between the first member edge and the second member edge and positioned to illuminate the second member edge preferentially to the first member edge (Fig. 2).              

                With respect to Claim 1, Baker et al. fail(s) to disclose the following italicized portion of Claim 1:  a fluorescent plastic first member, a fluorescent plastic second member, first light emitting diodes, second light emitting diodes.
                However, Aono et al. teach(es): a display (Fig. 2) including: a fluorescent plastic first member (2 in Fig. 2), a fluorescent plastic second member (8 in Fig. 2), first light emitting diodes (8 in Fig. 2), second light emitting diodes (8 in Fig. 2).  Utilizing fluorescent plastic and light emitting diodes allows for increased visibility of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al., with the teachings of Aono et al., for the purpose of allowing for increased visibility of the display.
                       

	Regarding Claim 2, Baker et al. disclose(s) the display of independent Claim 1.
	Baker et al. further discloses: wherein the one or more first light are on a first strip or tape (Fig. 4); and the one or more second light are on a second strip or tape (Fig. 4) facing oppositely to the first strip or tape (Fig. 4).
	Baker et al. fail(s) to disclose: first light emitting diodes, second light emitting diodes.
	However, Aono et al. teach(es): a display (Fig. 2) including: first light emitting diodes (8 in Fig. 2), second light emitting diodes (8 in Fig. 2).  Utilizing light emitting diodes allows for increased visibility of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al., with the teachings of Aono et al., for the purpose of allowing for increased visibility of the display.


	Regarding Claim 3, Baker et al. disclose(s) the display of independent Claim 1.
	Baker et al. further discloses: the first member first face and second member first face are coplanar (Fig. 2); and the first member first face and second member first face bear indicia (68 in Fig. 2). 
	Baker et al. fail(s) to disclose: the first and second members are fluorescent dye-doped acrylic; relieved indicia.
	However, Aono et al. teach(es): a display (Fig. 2) including: the first and second members are fluorescent dye-doped acrylic (2 & 3 in Fig. 2); relieved indicia (15 in Fig. 2).  Utilizing fluorescent acrylic and relieved indicia allows for increased visibility of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al., with the teachings of Aono et al., for the purpose of allowing for increased visibility of the display.


	Regarding Claim 9, Baker et al. disclose(s) the display of independent Claim 1.
	Baker et al. further discloses: wherein a first condition the one or more first light are on the one or more second light are off (Figs. 2-3); and a second condition the one or more first light are off and the one or more second light are on (Figs. 2-3). 
	Baker et al. fail(s) to disclose: first light emitting diodes, second light emitting diodes.
	However, Aono et al. teach(es): a display (Fig. 2) including: first light emitting diodes (8 in Fig. 2), second light emitting diodes (8 in Fig. 2).  Utilizing light emitting diodes allows for increased visibility of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al., with the teachings of Aono et al., for the purpose of allowing for increased visibility of the display.


	Regarding Claim 12, Baker et al. disclose(s) a method for using the display of independent Claim 1.
	Baker et al. further discloses: operating in a first condition wherein the one or more first light are on and the one or more second light are off (Figs. 2-3); and operating in a second condition wherein the one or more first light are off and the one or more second light are on (Figs. 2-3).
	Baker et al. fail(s) to disclose: first light emitting diodes, second light emitting diodes.
	However, Aono et al. teach(es): a display (Fig. 2) including: first light emitting diodes (8 in Fig. 2), second light emitting diodes (8 in Fig. 2).  Utilizing light emitting diodes allows for increased visibility of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al., with the teachings of Aono et al., for the purpose of allowing for increased visibility of the display.




	Regarding Claim 18, Baker et al. disclose(s) the display of independent Claim 1.
	Baker et al. further discloses: the one or more first light are a first plurality (42 in Fig. 4); and the one or more second light are a second plurality (42 in Fig. 4).
	Baker et al. fail(s) to disclose: first light emitting diodes, second light emitting diodes.
	However, Aono et al. teach(es): a display (Fig. 2) including: first light emitting diodes (8 in Fig. 2), second light emitting diodes (8 in Fig. 2).  Utilizing light emitting diodes allows for increased visibility of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al., with the teachings of Aono et al., for the purpose of allowing for increased visibility of the display.
	

	Regarding Claim 19, Baker et al. and Aono et al. disclose(s) the display of Claim 2.
	Baker et al. further discloses: the one or more first light are a first plurality (42 in Fig. 4); and the one or more second light are a second plurality (42 in Fig. 4).
	Baker et al. fail(s) to disclose: first light emitting diodes, second light emitting diodes.
	However, Aono et al. teach(es): a display (Fig. 2) including: first light emitting diodes (8 in Fig. 2), second light emitting diodes (8 in Fig. 2).  Utilizing light emitting diodes allows for increased visibility of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al., with the teachings of Aono et al., for the purpose of allowing for increased visibility of the display.


	Regarding Claim 20, Baker et al. and Aono et al. disclose(s) the display of Claim 2.
	Aono et al. further disclose(s): the first strip or tape and the second strip or tape are embedded in a body (7 in Fig. 2).
	

	Regarding Claim 23, Baker et al. and Aono et al. disclose(s) the display of Claim 20.
	Baker et al. further discloses: the one or more first light are a first plurality (42 in Fig. 4); and the one or more second light are a second plurality (42 in Fig. 4).
	Baker et al. fail(s) to disclose: first light emitting diodes, second light emitting diodes.
	However, Aono et al. teach(es): a display (Fig. 2) including: first light emitting diodes (8 in Fig. 2), second light emitting diodes (8 in Fig. 2).  Utilizing light emitting diodes allows for increased visibility of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al., with the teachings of Aono et al., for the purpose of allowing for increased visibility of the display.


	Regarding Claim 24, Baker et al. and Aono et al. disclose(s) the display of Claim 20.
	Aono et al. further disclose(s): the first member first face and second member first face bear relieved indicia (15 in 2 and 15 in 3 in Fig. 2); and the first member first face and second member first face away from the relieved indicia are masked via paint (in “Background of the Invention” a luminescent paint may be applied). 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. and Aono et al.  further in view of Smith (US 5,105,179).
	Regarding Claim 4, Baker et al. and Aono et al. disclose(s) the indicator display of independent Claim 1.
	Baker et al. and Aono et al. fail(s) to disclose: a light sensor.
	However, Baker et al. and Aono et al. as modified by Smith teach(es) a light sensor (150 in Fig. 7B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al. and Aono et al. with the teachings of Smith, for the purpose of increasing utility of the indicator display.


	Regarding Claim 5, Baker et al. and Aono et al. disclose(s) the indicator display of Claim 4.
	Baker et al. and Aono et al. fail(s) to disclose the light sensor is between the first member and the second member.
	However, Baker et al. and Aono et al. as modified by Smith teach(es) the light sensor is between the first member and the second member (150 in Fig. 7B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al. and Aono et al. with the teachings of Smith, for the purpose of increasing utility of the indicator display.


	Regarding Claim 6, Baker et al. and Aono et al. disclose(s) the indicator display of Claim 4.
	Baker et al. and Aono et al. fail(s) to disclose the sensor is a phototransistor.
	However, Baker et al. and Aono et al. as modified by Smith teach(es) the sensor is a phototransistor (150 in Fig. 7B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al. and Aono et al. with the teachings of Smith, for the purpose of increasing utility of the indicator display.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. and Aono et al.  further in view of Storey et al. (WO 01/33149 A1).
	Regarding Claim 13, Baker et al. and Aono et al. disclose(s) the indicator display of Claim 12.
	Baker et al. further disclose(s): detecting via a controller (55 in Fig. 8).
	Baker et al. and Aono et al. fail(s) to disclose: an abnormal situation; and responsive to the detecting, switching from the first condition to the second condition.
	However, Baker et al. and Aono et al. as modified by Storey et al. teach(es) an abnormal situation; and responsive to the detecting, switching from the first condition to the second condition (page 5, lines 12-13).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al. and Shipman with the teachings of Storey et al., for the purpose of increasing utility of the indicator display.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. and Aono et al.  further in view of Mandler et al. (US 2006/0239001 A1).
	Regarding Claim 21, Baker et al. and Aono et al. disclose(s) the indicator display of Claim 20.
	Baker et al. and Aono et al. fail(s) to disclose: the body is an epoxy.
	However, Baker et al. and Aono et al. as modified by Mandler et al. teach(es) the body is an epoxy (45 in Fig. 5C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al. and Aono et al. with the teachings of Mandler et al., for the purpose of increasing durability of the indicator display.

	Regarding Claim 22, Baker et al. and Aono et al. disclose(s) the indicator display of Claim 20.
	Baker et al. and Aono et al. fail(s) to disclose: a face of the body is covered by paint or by a separate material to prevent infiltration of ambient light.
	However, Baker et al. and Aono et al. as modified by Mandler et al. teach(es) a face of the body is covered by paint or by a separate material to prevent infiltration of ambient light  (16 in Fig. 5B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baker et al. and Aono et al. with the teachings of Mandler et al., for the purpose of increasing sealing of the indicator display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to indicator displays: Szypszak (US 2004/0070990 A1); Hembrook, Jr. (US 4,974,354).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
03 November 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855